Case 5:18-cv-00555-XR Document 246-1 Filed 08/03/20 Page 1 of 2




                   EXHIBIT A
     Case 5:18-cv-00555-XR Document 246-1 Filed 08/03/20 Page 2 of FILE
                                                                   2 COPY




            IN THE SUPREME COURT OF TEXAS
                                      NO. 19-0497

        IN RE ACADEMY, LTD. D/B/A ACADEMY SPORTS + OUTDOORS

                         ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

       1.      Relators’ motion for emergency temporary relief, filed June 11, 2019, is
granted. All trial court proceedings in Cause No. 2017CI23341; 2018CI14368;
2018CI23302; 2018CI23299, styled Chris Ward, Individually and as Representative of
the Estates of Joann Ward, Deceased, et al. v. Academy, Ltd. d/b/a Academy Sports &
Outdoors, in the 224th District Court of Bexar County, Texas, are stayed pending further
order of this Court.
       2.      The petition for writ of mandamus remains pending before this Court.


       Done at the City of Austin, this June 21, 2019.



                                            BLAKE A. HAWTHORNE, CLERK
                                            SUPREME COURT OF TEXAS

                                            BY CLAUDIA JENKS, CHIEF DEPUTY CLERK
